Title: Draft for George Washington’s Fifth Annual Address to Congress, [November 1793]
From: Hamilton, Alexander,Washington, George
To: 



[November, 1793]

It is greatly to be lamented, for the sake of humanity, that the flame of War, which had before spread over a considerable part of Europe has within the present year extended itself much further; implicating all those powers with whom the United States have the most extensive relations. When it was seen here, that almost all the maritime Nations either were, or were likely soon to become parties to the War, it was natural that it should excite serious reflections about the possible consequences to this Country. On the one hand, it appeared desireable, that no impressions in reference to it should exist with any of the powers engaged, of a nature to precipitate arrangements or measures tending to interrupt or endanger our peace. On the other, it was probable, that designing or inconsiderate persons among ourselves might from different motives embark in enterprizes contrary to the duties of a nation at peace with nations at war with each other; and, of course, calculated to invite and to produce reprisals and hostilities. Adverting to these considerations, in a situation both new and delicate, I judged it adviseable to issue a Proclamation (here insert the substance of the Proclamation). The effects of this measure have, I trust, neither disappointed the views which dictated it, nor disserved the true interests of our Country.
The Commissioners charged with the settlement of Accounts between the United & the Individual States completed that important business within the time limited by Law; and the ballances which they have reported have been placed upon the Books of the Treasury. A copy of their Report bearing date the  day  last will be laid before congress for their information.
The importance of the object will justify me in recalling to your consideration the expediency of a regular and adequate provision for the Redemption and Discharge of the Public Debt. Several obvious considerations render the œconomy of time in relation to this measure, peculiarly interesting and desireable.
It is necessary, that provision should be also made for paying the second installment of the loan of two Millions from the Bank of the UStates agreeably to the terms of that loan; the first having been paid, pursuant to the provision for that purpose made during the last session.
On the first day of June last an installment of 1000000 of florins became payable on the loans of the UStates in Holland. This was adjusted by a prolongation of the period of reimbusement, in nature of a new loan at an interest of 5 per Cent, for the term of ten years. The charges upon this operation were a commission of three per Cent. It will readily be perceived that the posture of European affairs is calculated to affect unfavourably the measures of the US for borrowing abroad.
The productiveness of the public Revenues hitherto has continued to equal the anticipations which were formed of it; but it is not expected that it will prove commensurate with all the objects which have been suggested. Some auxiliary provisions will therefore, it is presumed, be requisite; but these it is hoped can be made consistently with a due regard to the convenience of our citizens, who cannot but be sensible of the true wisdom of encountering a small present addition to their contribution for the public service, to avoid a future accumulation of burthens.
